Citation Nr: 1127187	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for carotid body tumor, claimed as polyps in throat, tumor in neck and non-cancerous left neck nodule.

2.  Entitlement to service connection for itchy bumps on scalp and fatty oily skin bump/acne under the eye.

3.  Entitlement to service connection for bowel constipation.

4.  Entitlement to service connection for extreme coughing until nauseous.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for problems with teeth, including as secondary to the service-connected diabetes mellitus, type 2.

7.  Entitlement to service connection for numbness in arms and shoulders while sleeping.

8.  Entitlement to service connection for eye problems, including as secondary to the service-connected diabetes mellitus, type 2.

9.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus, type 2.

10.  Entitlement to service connection for an anxiety disorder, including as secondary to the service-connected diabetes mellitus, type 2.

11.  Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 through October 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for eye problems, including as secondary to the service-connected diabetes mellitus, type 2; entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus, type 2; and entitlement to service connection for an anxiety disorder, including as secondary to the service-connected diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal is requested as to the issues of whether he is entitled to service connection for carotid body tumor, itchy bumps on skin, bowel constipation, extreme coughing until nauseous, sleep apnea, dental problems, numbness in arms and shoulders, and enlarged prostate.


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for carotid body tumor, claimed as polyps in throat, tumor in neck and non-cancerous left neck nodule, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  As to the issue of entitlement to service connection for itchy bumps on scalp and fatty oily skin bump/acne under the eye, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  As to the issue of entitlement to service connection for bowel constipation, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  As to the issue of entitlement to service connection for extreme coughing until nauseous, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  As to the issue of entitlement to service connection for sleep apnea, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  As to the issue of entitlement to service connection for problems with teeth, including as secondary to the service-connected diabetes mellitus, type 2, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

7.  As to the issue of entitlement to service connection for numbness in arms and shoulders while sleeping, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

8.  As to the issue of entitlement to service connection for an enlarged prostate, the criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran has withdrawn this appeal by way of the September 2010 written request submitted to VA on a VA Form 9.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for carotid body tumor, claimed as polyps in throat, tumor in neck and non-cancerous left neck nodule, is dismissed.

Service connection for itchy bumps on scalp and fatty oily skin bump/acne under the eye is dismissed.

Service connection for bowel constipation is dismissed

Service connection for extreme coughing until nauseous is dismissed.

Service connection for sleep apnea is dismissed.

Service connection for problems with teeth, including as secondary to the service-connected diabetes mellitus, type 2, is dismissed.

Service connection for numbness in arms and shoulders while sleeping is dismissed.

Service connection for an enlarged prostate is dismissed.


REMAND

The Veteran is seeking to establish service connection for an eye disorder, specified as cataracts, for erectile dysfunction, and for an anxiety disorder, each claimed to be secondary to his service-connected diabetes mellitus.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is shown to be proximately due to or aggravated by a service-connected disease or injury.  There is no evidence that the Veteran was afforded a VA examination with regard to these secondary claims.  The July 2008 VA examination does note that the Veteran does not have diabetic retinopathy, but makes no mention of cataracts.  There is no evidence in that report that cataracts, erectile dysfunction and/or anxiety were considered.  

The Board's review of the claims folder does reveal that VA physicians seemingly treated the Veteran for both erectile dysfunction and anxiety.  For instance, he was noted in June 2009 to have an "anxiety feeling with some shakes."  Erectile dysfunction is also reported in his history in a May 2009 VA pulmonary note.  And, in August 2010, the Veteran's private physician submitted a statement in support of the Veteran's claim.  In it, the physician noted the "abundant literature tying diabetes to nerve and blood vessel damage that can cause and exacerbate erectile dysfunction."  While the physician did not speak of this Veteran's erectile dysfunction in particular, this evidence does raise the issue of whether a VA examination is warranted in the matter.  The physician also suggested that the Veteran is "suffering from depression and anxiety that have been aggravated by his current status."  Again, this does not particularly address the pertinent question in this case, but it does suggest the need for a VA examination.  The Board finds that the Veteran should be afforded a VA evaluation(s) to determine if he has current erectile dysfunction and/or anxiety disorder, and, if so, whether they are etiologically related to any of his service-connected disabilities, including diabetes mellitus.  See 38 U.S.C.A. §5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).

With regard to the Veteran's claim for service connection for an eye disorder, he provided hearing testimony in September 2010, during which time he clarified that he is seeking service connection for cataracts, which he contends are also secondary to his service-connected diabetes.  As an aside, the Board notes that both the July 2008 VA examination report and the June 2009 VA digital retinal screening show no diabetic retinopathy.  Nonetheless, the Veteran's September 2010 hearing testimony suggests that, at the time of the hearing, he was under treatment for cataracts.  The Board observes that the most recent VA outpatient records are dated in August 2009, almost two years ago.  There is no mention of cataracts, but again, there is a lapse of time between the most recent records and the September 2010 hearing testimony.  Thus, under 38 C.F.R. § 3.159(c)(2), a remand is required so that the current records can be obtained with regard to any eye disorder of the Veteran.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Associate all non-duplicative, relevant VA outpatient treatment records with the claims folder, as to the claims for erectile dysfunction, anxiety, and cataracts.  

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature and etiology of his claimed erectile dysfunction, anxiety disorder and cataracts, including a determination as to whether either disorder is causally connected to any of the Veteran's service-connected disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  If the claimed disabilities are shown, the examiner should opine as to whether any service-connected disability, alone or in the aggregate, caused and/or aggravated the condition.  If not, the examiner should address whether it is at least as likely as not that disability(ies) initially manifested during service or are otherwise due to service.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.

If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


